 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRiley-Beaird, Inc. and International Brotherhood ofBoilermakers, Iron Shipbuilders, Blacksmiths,Forgers & Helpers, AFL-CIO. Cases 15-CA-7436 and 15-RC-6501December 10, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND ZIMMERMANOn August 13, 1980, Administrative Law JudgeDavid L. Evans issued the attached Decision inthis proceeding. Thereafter, the General Counseland the Respondent filed exceptions and supportingbriefs. On October 7, 1980, the Union, the Petition-er in Case 15-RC-6501, filed a "Request To With-draw Objections to Election, To Have Certificationof Results Issued, and To Sever Case No. 15-CA-7436 from Case No. 15-RC-6501."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge as modified below' and to adopt his recom-mended Order, as modified herein.The General Counsel excepts to the Administra-tive Law Judge's failure to find that, during a con-versation with employee Sanders in late September1979, Supervisor M. O. Green solicited grievanceswhich he promised to remedy and thereafter reme-died. The Administrative Law Judge found thatGreen approached Sanders and asked how thingswere going. When Sanders stated that he washaving problems at work, Green stated that he hadnoticed Sanders passing out union handbills at thegate and asked what was wrong. Sanders repliedthat he had been unjustly scolded by a leadman,that the Respondent's hospitalization insurance wasinadequate, and that he had lost Saturday overtimework to other employees. Green answered that hewould try to get the overtime and leadmanstraightened out and would check into the hospital-ization coverage. For several weeks thereafter,Sanders received overtime work on Saturdays.The Administrative Law Judge found thatGreen's remarks did not amount to unlawful solici-tation of grievances since Sanders had "unloaded"on Green after Green had merely asked how thingswere going. We disagree. Green initiated the con-versation and, to the extent that Sanders "unload-' In the absence of exceptions we adopt, proforma, the AdministrativeLaw Judge's dismissal of certain objections to the election253 NLRB No. 85ed" on Green, he did not do so until Green had re-marked that he had seen Sanders passing out unionliterature and asked what was wrong. Green there-fore related his inquiry to Sanders' union activityand his remarks constituted an invitation to Sandersto expand on his statement that he was havingsome problems. Further, Green stated that hewould try to solve Sanders' problems and, in fact,Sanders subsequently did receive Saturday over-time. In such a context, we find the evidence suffi-cient to find that Green initiated the conversationwith Sanders to solicit Sanders' complaints and thatthe Respondent thereafter remedied Sanders' over-time complaint, both in violation of Section 8(a)(l)of the Act.In addition, we shall grant the Union's request,which was unopposed, to withdraw its objectionsto the election in Case 15-RC-6501, to have a Cer-tification of Results of Election issue, and to severthat case from this proceeding. We therefore find itunnecessary to pass upon the Administrative LawJudge's recommendation that the election conduct-ed in Case 15-RC-6501 be set aside and a secondelection be directed.ADDITIONAL CONCLUSION OF LAWInsert the following as Conclusion of Law 6 andrenumber the subsequent paragraphs accordingly:"6. By soliciting and remedying grievances inorder to discourage support for the Union, the Re-spondent violated Section 8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Riley-Beaird, Inc., Shreveport, Louisiana, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Insert the following as paragraph (d), relet-tering the subsequent paragraph accordingly:"(d) Soliciting or remedying employee griev-ances in order to discourage support for theUnion."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that Case 15-RC-6501be, and it hereby is, severed from this proceedingand that the case be remanded to the Regional Di-rector for Region 15 for the purpose of issuing aCertification of Results of Election for the electionconducted on October 4, 1979.660 RILEY-BEAIRD, INC.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate you regardingyour membership in, or activity on behalf of,International Brotherhood of Boilermakers,Iron Shipbuilders, Blacksmiths, Forgers &Helpers, AFL-CIO, or any other labor organi-zation.WE WIL. NOT threaten to close our Shreve-port, Louisiana, plant if you select the Unionas your collective-bargaining representative.WE WILL NOT threaten you with reductionof benefits if you select the Union as your col-lective-bargaining representative.WE WILL NOT solicit or remedy grievancesin order to discourage your support for theUnion.WE WII.L NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem under Section 7 of the Act.All our employees are free to engage in unionactivities on behalf of any labor organization, orconcerted activities for the purpose of collectivebargaining or other mutual aid or protection.Our employees also are free to refrain from anyor all such activities.RILEY-BEAIRD, INC.DECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge: Thehearing of these cases was held before me in Shreveport,Louisiana, on February 4 and 5, 1980. The complaint inCase 15-CA-7436 was issued by the Regional Directorof the National Labor Relations Board (hereinafter calledthe Board) on November 20, 1979,' based on a chargefiled on September 27 by International Brotherhood ofBoilermakers, Iron Shipbuilders, Blacksmiths, Forgers &Helpers, AFL-CIO (herein called the Union or theCharging Party). Respondent admits jurisdiction and thestatus of certain supervisors within the meaning of Sec-tion 2(11) of the National Labor Relations Act, asamended, but denies all unfair labor practice allegations.2Consolidated for hearing with the complaint were theUnion's objections to alleged conduct affecting the re-sults of an election conducted by the Board on October'Unless otherwise stated all dates hereafter are in 1979.2 Respondent's post-hearing motion to amend its answer to deny alle-gations added at hearing is hereby granted.Errors in the transcript have been noted and corrected.4 in Case 15-RC-6501. The objections were timely filedby the Union on October 9, a Supplemental Decision andOrder Directing Hearing on Objections issued on No-vember 21, and the order consolidating both the casesand notice of hearing issued on November 23. The ob-jections and the unfair labor practice allegations are di-rected at the same alleged conduct.At issue is whether Respondent violated Section8(a)(l) of the Act and engaged in conduct which wouldaffect the results of the election by interrogating employ-ees, soliciting grievances, creating the impression of sur-veillance, and, through a series of speeches, impliedlythreatening employees with plant closure and the loss ofunspecified benefits if they selected the Union as theircollective-bargaining representative in the October 4election. Comprehensive briefs, which have been careful-ly considered, were filed on behalf of the General Coun-sel, Respondent, and the Union.Upon the entire record, and my observations of thedemeanor of the witnesses, I make the following:FINDINGS 01 FACTI. RESPONDFNT'S BUSINESS AND THEi UNION'S LABORORGANIZATION SATUSRespondent, a Delaware corporation, is engaged in thebusiness of fabrication of various heavy steel products in-cluding pressure vessels in Shreveport, Louisiana.During the 12 months preceding issuance of the com-plaint, Respondent, in the course and conduct of its busi-ness operations, purchased and received goods and mate-rials valued in excess of $50,000 directly from points lo-cated outside the State of Louisiana and during saidperiod of time sold, shipped, and delivered finishedgoods and products valued in excess of $50,000 from thatfacility directly to points located outside Louisiana. Thecomplaint alleges, Respondent admits, and I find that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.The complaint alleges, Respondent admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.The following persons occupied the positions set oppo-site the respective names, at all times material herein, andhave been, or are, supervisors or agents of Respondentwithin the meaning of Section 2(11) and 2(13) of the Act:W. E. Adams-president; William Bradshaw-vice presi-dent; William Walker-vice president; Charles Moore-vice president; Hillman Deaton-personnel and safety di-rector; M. O. Green-midnight superintendent; TedWalsworth-inspector foreman; and Thomas Britain-department foreman.The tally of ballots served on the parties immediatelyfollowing the October 4 election disclosed the followingresults: Approximate number of eligible voters, 896; voidballots, 2; votes cast for the Petitioner, 424; votes castagainst participating labor organization, 438; valid votescounted, 862; challenged ballots, 1.661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. IHIF ALI.I.EGH) UNFAIR l.ABOR PRACTICIS ANI)OHJICI'IONABI E CONI)UCIA. Interrogation by Thomas BritainThe complaint alleges that in mid-September Supervi-sor Britain interrogated an employee regarding his unionsentiments.In support of this allegation the General Counsel andthe Charging Party rely on the testimony of Willie Hall,Jr., who at the time of hearing was employed as awelder.Hall testified on direct examination that, as he wasworking about 10:15 p.m., Britain asked him to come tohis office after Hall had finished about 5 more minutes'work. When Hall arrived, Britain opened a conversationby stating, according to Hall: "He would like to knowmy opinion, what I thought the Union would do for methat the company couldn't do." Hall testified that he toldBritain that he wanted job security and better benefits.Hall further testified Britain asked: "Why did I think themajority of employees wanted the union out there." Hallreplied that the reason was the way other foremen hadtreated some of the men, although Britain, and ForemanGary Williams and a Mr. Nichols had treated him "as aman since I been out there."On cross-examination Hall acknowledged that he had"definitely" been active in supporting the Union. He hadhanded out union handbills at the gate; he wore a unionsticker on his helmet, he had one on his lunch bucket,and he had one on his shirt when talking to Britain.Britain, who has been employed by Respondent for 26years and is currently in the position of bay foreman, tes-tified on behalf of Respondent that because the employeewas new to the area he called Hall to the office to askhow he was doing. Britain acknowledged that during theconversation: "I believe I mentioned it, I said 'we got alot of dissatisfied people, Willie, within our shop."' Ac-cording to Britain, Hall then began discussing the dissat-isfaction with supervisors, but stated that he liked Brit-ain, Williams, and Nichols. According to Britain, Halladded: "He thought the Union would be able to straight-en out supervisors on the capacity [sic], the way theywere operating, and I told him, I didn't believe in theunion myself." Hall related to Britain that he hadworked at a company which had a union and that unionhad not helped him. Britain replied, "Mr. Hall, if theunion didn't help you at that plant, what makes youthink they could help you here at Riley-Beaird? And Isaid, you know, after all, we have a right to work law inthe State of Louisiana now."Britain denied asking Hall what he thought of theUnion and added that he already knew by the fact thatHall had union stickers on his lunchbox. Britain alsodenied asking Hall why a majority of the employeeswanted to go union.On cross-examination Britain admitted asking Hallwhy there were so many "disturbed" people and thatHall replied that it was the supervisors' fault.It is clear from Britain's own testimony that at somepoint in the conversation which he had initiated, in thelocus of managerial authority (Britain's office), he askedHall why he thought a union could help him while inRespondent's employ if he had not been helped by theunion at Hall's prior place of employment. This type ofinquiry constitutes an interrogation about the basis of iheemployee's sympathies (albeit well-known sympathies),and constitutes a violation of Section 8(a)(1) of the Act.Further violative is Britain's inquiry about why therewere so many "disturbed" or "dissatisfied" employees inthe plant. In the context of the union campaign it is clearthis question was an inquiry into the reasons for unionsupport (majority or otherwise). As such, this inquiryconstitutes an interrogation within the meaning of Sec-tion 8(a)(l) of the Act also.B. Alleged Unlasful Solicitation of Grievances,Promise of Benefits, and Creation of Impressions ofSurveillance by M. O. GreenThe complaint alleges that, in late September or earlyOctober, Respondent, by the third-shift superintendent,M. O. Green, solicited an employee's grievances andpromised remedy for them and created the impression ofsurveillance of the employee's union activities in a dis-cussion with the employee.In support of this allegation, the General Counsel andthe Charging Party offered the testimony of employeeCecil Sanders who, at the time of the hearing, had beenemployed by Respondent for about 12 years. Sanders tes-tified that about a week before the election, around 4p.m., Green "walked up and asked me how things weregoing." Sanders told him there were several problems atwork. According to Sanders, Green said that "he noticedme at the gate handing out union handbills and won-dered what was wrong." Sanders complained that he hadgotten an unwarranted scolding about a job from a lead-man, that he had lost Saturday overtime to employees inother bays, and he thought Respondent's hospitalizationinsurance was inferior because it provided coverage onlyafter the eighth day. According to Sanders, Green statedthat he would try to get the overtime and the leadmanstraightened out and he (Green) would check into the in-surance question and get back if Sanders was mistakenabout the hospitalization benefits. Sanders testified, with-out contradiction, that in the several weeks following theconversation he received overtime on four or five Satur-days. He further testified that Green has not returned todiscuss how things were going.Green testified that he was working the second shifton the particular night in question and walked by Sand-ers and asked how he was doing. Sanders replied theywere not doing too well and Green asked what the prob-lem was. Sanders complained about the type of machinehe was running and that he was not getting enough over-time. Green testified that he told Sanders to talk to Stoc-ton, Sanders' supervisor, about those problems. Greenalso testified that he and Sanders stopped "Mr. Walker"3and asked about the insurance coverage and Walkeragreed that Sanders was correct.Green denied that he stated that he had seen Sanderspassing out leaflets or said he must be dissatisfied. Greena If this "Walker' is William L. Walker. Respondent's vice presidentwho testified, the fact was not brought out by either party662 RILEY-I3EAIRD. INC.further denied that there was any further reference tothe Union during the conversation, and he further deniedthat he told Sanders that he would check into anything.To the extent they differ, I credit Sanders, who wasfar the more impressive witness. Additionally, had Sand-ers not received overtime immediately following theconversation in question, Respondent would assuredlyhave produced records to reflect that fact. This failurefully corroborates Sanders' testimony, at least to theextent of Sanders testifying that his grievance about notreceiving overtime was remedied immediately after talk-ing to Green. I further specifically credit Sanders' testi-mony that during the conversation Green stated that hehad observed Sanders standing outside Respondent's gatepassing out union handbills and wondered what waswrong. In so doing, of course, I discredit Green's testi-mony that there was no reference made to the Unionduring the conversation.The testimony of Sanders, however, falls far short ofconstituting solicitation of grievances, promise of benefit,and creation of impression of surveillance as alleged inthe complaint. Green simply asked Sanders "how thingswere going" and Sanders "unloaded" on him. Green'sstatement that he had seen Sanders passing out unionhandbills was no more than an unlawful expression of theconclusion that any employee who did so must be un-happy about something, and not an unlawful solicitationof grievances. Finally, there is nothing in Green's remarkto indicate that he had gone to any extraordinary meas-ures, and certainly no unlawful measures, to obtain theinformation that Sanders had passed out union handbills.Under the circumstances, there is no unlawful characterto Green's remarks, and I find that they did not violateSection 8(a)(1) of the Act as alleged.C. Alleged Interrogation by GreenThe complaint, as amended at the hearing,4allegesthat in late September or early October Respondent, byGreen, interrogated an employee in violation of Section8(a)(l) of the Act. In support of this allegation, the Gen-eral Counsel and the Union offered the testimony of em-ployee Thomas Stamper, who had then been employedby Respondent for about 12 years.Stamper's testimony is that about 1:30 or 2 a.m., about3 days before the election:Q. What was the conversation you had with Mr.Green?A. Well, M. O. walked up to me and said, Stamp-er, how's the Union looking? I said, well, M. 0. theUnion going to win this time. And, he said, oh,Stamper, you really think they're going to win? Isaid, we're going to win by a landslide.He said, you mean you're a Union man? I said,Yeah, M. O., I'm a Union-I said, no, M. O., butI'd like to be a Union man. And, he said, well, I justcan't see how anybody at Riley-Beaird can vote fora Union.Al the hearing counsel for the General Counsel moved to amend hecomplaint in several particulars the General Counsel's motion tocorrect the record in this regard is deniedHe said, Riley-Beaird built me a brick home. Isaid, well, if Riley-Beaird built you a brick home,why won't they build me one? He said, oh, Stanip-er, you know what I mean. They making goodyou making good money. He said, what has Riley-Beaird ever done to you? I said M. 0., you knowyourself, they gave me some hard jobs over here inbay eight and also several pink slips.He said, oh, Stamper, I see I can't talk to you.And he walked off.On cross-examination, Stamper acknowledged that hispretrial affidavit stated that the exchange between him-self and Green was initiated by Green's approaching himand saying "he didn't know how anybody working forRiley-Beaird could vote for the Union." Stamper testi-fied that the affidavit was wrong, and his testimony atthe hearing was correct, although the affidavit was givenon October 23, or within 4 weeks of the event. Stamperfurther acknowledged on cross-examination that he hadunion stickers on his car, he passed out union literaturetwice, and he wore a button indicating that he was forthe Union. although he did not have a button on at thetime of the exchange with Green. Stamper further ac-knowledged that he had previously told Green that hewas for the Union and that they had discussed it a fewtimes.In defense, Respondent offered first the testimony ofGreen who stated that he approached Stamper and em-ployee Danny Young and heard Young saying thatRiley-Beaird "was buying his home, paying his housenotes ...." Young turned to Green and said, "Ain'tthat right Mr. Green." Green said, "I guess that's oneway of looking at it." Green then asked what the prob-lem was that was causing them to be standing aroundand the employees reported that a crane necessary fortheir next assignment was not available. Green deniedasking Stamper how the Union was looking, that heasked Stamper if he was a "union man," that he stated hecould not understand how anyone could vote for theUnion, and that he asked Stamper what Riley-Beaird haddone to him. Finally, Green denied saying that Respond-ent had built a brick house for him.Further in defense, Respondent offered the testimonyof employee Danny Young, who Stamper acknowledgedwas present throughout most of the exchange withGreen. On direct examination Young testified that heand Stamper had started discussing the Union, Stampergiving the good points and Young giving the bad. Youngsaid that if the Union had a strike he could not pay hishouse notes and there was talk about the house notes andGreen approached them. Young stated to Green, "Ain'tthat right, M. O. Green, if I go out on strike, I couldn'tpay a house note. He [GreenJ said something like thatyou cannot pay a house note if you are on strike. Riley-Beaird don't pay you." Young testified that in his con-versation with Stamper he told Stamper that Riley-Beaird was paying his wages and that was how he waspaying his house notes.After giving his account of this single conversationand without being asked about any other topic, Youngwas questioned and testified:663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Did you hear Mr. Green ask Mr. Stamperhow the Union was looking?A. He asked, are they going to win? He didn'tsay anything about how the Union was going towin, or what. He just stated, how they looking? Idon't think he was talking to Stamper. He was talk-ing to me.Q. Mr. Green was talking to you?A. We both was up there.Q. Try to remember again, what exactly did Mr.Green-repeat everything that Mr. Green said inthis conversation to Mr. Stamper.A. Well, he just told Stamper that, that's aboutthe amount of it. About the house notes.Q. Did he ask-did he say anything else?A. That was all in that conversation. He walkedoff. That day.Q. Was there anything about house notes?A. That's all. It all stopped right there.Q. During that conversation, did Mr. Green askanything about how the Union was doing, lookingor was doing or looking, at that time?MR. YUDIEN: I object to the leading question.JUDGE EVANS: I think he gave an answer al-ready. Overruled.THE WITNESS: I believe he stated, do you thinkthey're coming in.Q(Mr. Hester) Mr. Green said that?A. Yes.Q. Did you hear Mr. Green or did Mr. Green askMr. Stamper if he were a Union man?A. No, he did not.Q. Did Mr. Green ask Stamper, Mr. Stamper,what Beaird had done to him?A. No.Q. Was that statement made?A. No.Q. Did Mr. Green ask Stamper or tell Stamperthat the Company had built him a brick house?A. No, he did not.MR. HESTER: No further questions.JUDGE EVANS: Cross examination?In appraising Young's credibility, several observationsare to be made. From the just-quoted passage it is clearthat Young was overeager to deny that Green had askedStamper if the Union was going to win; he denied iteven though it was not asked. Then, apparently realizinghe had overreached himself, he testified that Green hadasked "how they looking" but attempted to dilute thesignificance of his error by stating the question was di-rected to him, not Stamper. Then he states that all Greenuttered "that day" was about the house notes. In sodoing he was obviously throwing a bone to the lawyersby inferring that the "how they looking" remark was ina second conversation or exchange. He followed thattack on cross-examination by stating that, on the daybefore the election, Green crossed paths with Stamperand himself in an aisle, and at that time Green asked"how's the Union looking." Then further on cross-exami-nation he testified that Green had asked, "You think theUnion's coming in?"The questioning was precise; there was no basis forconfusion about which conversation he was being asked;the confusion was created when Young, by creating thesecond exchange, attempted to extricate himself from hisadmission that in the "house notes" or "brick house" ex-change Green asked Stamper if he thought the Unionwas going to win the election by asking "how they look-ing," as Stamper testified.That is, Young's testimony, rather than rebuttingStamper's testimony, actually corroborates it to the pointthat it proves that, at some point during the exchange,Green asked Stamper if he thought the Union was goingto win the election. At just what point is another ques-tion because, as noted, Stamper's pretrial affidavit statesthat Green initiated the exchange by approaching himand stating, "I don't know how anybody working forRiley-Beaird could vote for the Union," and the conver-sation flowed from there. Stamper testified that his affi-davit was erroneous and that his recollection was betterat time of the hearing, and that he was sure that the con-versation initiated by Green's asking how the Union waslooking, and I found him credible on this point of his tes-timony. I further found Stamper credible in his testimonythat, at some point during the exchange, Green askedStamper what Respondent had done to him to cause himto take his prounion stand, the denials of Greens andYoung6notwithstanding.Detracting from Stamper's credibility at another pointis the inherent improbability of a supervisor bothering toask a known union adherent if he was a "union man,"the fact that Stamper's pretrial affidavit contains refer-ence to no such question, and the fact that Green andYoung (despite the other palpable problems in Young'stestimony) appeared completely credible in their denialsthat such a question was asked by Green. In summary,just what was said between the three men in a conversa-tion some 10 months before this writing is not susceptibleof precise reconstruction, but I find that the GeneralCounsel has proven by the preponderance of the evi-dence that Green asked Stamper if the Union was goingto win the election, and asked what Respondent haddone to him to create his union sympathies, and said thathe could not understand how any employee could votefor the Union, but that Green did not ask Stamper if hewas a "union man."The next question to be addressed is whether the twoquestions, jointly or severally, constitute a violation ofSection 8(a)(l) of the Act. All that has been shown isthat Green approached one prounion employee, Stamper,and one employee who did not favor selection of theUnion, Young, and addressing the former, asked how theUnion "was coming," or if it was going to win the elec-tion. At most this was a wedge into the employees' con-versation in the form of a request for the union adher-ent's virtually certain prediction of the results of the5 Green's testimony, that all he said was "I guess that's one way oflooking at it" and then went on to the problem of the crane, is plainlyincredible.6 Young's credibility is further clouded by his twice denying, then ac-knowledging, that he had previously discussed his testimony with Re-spondent's counsel.664 RILEY-BEAIRD, INC.election to be held 3 days hence. Then followed a livelydiscussion which at one point included the question ofwhat, if anything. Respondent had done to cause Stamp-er to feel as he did.There is nothing inherently coercive about a requestfor a prediction of election results from a known unionsympathizer. Here, there was no inquiry as to the identi-ty of any other union proponents; and there was no at-tempt (lawful or not) to get the employees to dissuadeothers from voting for the Union. However, the inquiryas to the basis for Stamper's union sympathies was clear-ly coercive in that it required an employee to defend hisstatutorily protected beliefs. As such, Green's questionconstitutes an interrogation in violation of Section 8(a)( I)of the Act, and I so find and conclude.D. Speeches Containing Threats of Plant Closure andLoss of Unspecified Benefits1. Testimony in support of complaint and objectionsThe General Counsel contends that Respondent, by itssupervisors, Adams, Bradshaw, Walsworth, Walker,Deaton, and Moore, "impliedly threatened its employeeswith plant closure if they voted for union representationin the upcoming election ..The gist of these impliedthreats is to be found in Respondent's repeated refer-ences to plant closures at several other of Respondent'splants after their unionization."The General Counsel first relies on the testimony ofCecil Sanders who testified that, at a meeting he attend-ed about a month before the election, a slide presentationwas conducted by Walsworth, Bradshaw, and Moore.Sanders described one slide as showing a Riley plantwith a parking lot full of cars which was followed by aslide which showed the same plant with weeds growingaround the fence. According to Sanders, Walsworth wasshowing the slide and Bradshaw said it was a "Rileyplant that had been closed down because of the strike."Sanders also described a newspaper clipping which de-scribed how people who had worked for several years atthe plant were unemployed "because the plant hadclosed down because of union strikes." Sanders furthertestified:Yes, they said, that if the union was elected, thatthe same thing might happen here, that happened atthat plant, that Riley-Beaird could be closed downif the Union was elected and had strikes and things.That the plant would be closed down, same as thatplant there had.Employee Lynn Arnold also described slides shown at ameeting conducted by Bradshaw and Walsworth and tes-tified: "Bradshaw had said, that these people had wentout on strike and the plant eventually closed down, leav-ing 800 people without jobs. And, he said, the very samething was very possible, very possibly could happen atRiley-Beaird."Employee Willie Hall, Jr., testified that, at a meetingheld by Deaton, Dillard, and Walsworth about 5 weeksbefore the election., the supervisors passed out pieces ofpaper vividly depicting violence on a picket line. Halltestified: "They was hitting each other ...people wereturning over cars ...people hitting each other withsticks and baseball bats and so forth, I can recollect theyhad words on the bottom there, violence was writtenthere." Hall was asked and testified:Q. Was there any discussion any of these pic-tures?A. Yes, Mr. Ted Walsworth, he made a statementthat this was what happened there, because theywas out on strike and they couldn't reach an agree-ment. And, this is what will happen here if weelected the Boilermakers for our bargaining repre-sentative and we had to go out on strike.Hall testified that he attended another meeting, about 3weeks before the election, which was conducted byAdams, Bradshaw, and Deaton. According to Hall, atthis meeting Respondent showed slides "where the menwas getting hit with sticks and, they showed one wherethe cars were being overturned." Hall testified thatAdams "said, this is what happened there, and it's possible that it could happen here, if you all elect Boiler-makers for your representative and we do not negotiatewith them and you don't get a contract."Employee Willie Crowder testified that slides shownat a meeting he attended stated "that the plant wasclosed down, shut down. I guess apparently from negoti-ations that failed between the union and the companyand they closed down ...." Crowder testified thatDeaton said, "It very well could happen at Riley-Beaird."Employee Huffaker testified that at a slide presentationconducted by Deaton and Walker about 3 weeks beforethe election, when a slide was shown of an abandonedplant, Walker stated "this could happen here." Huffakeralso identified a handout which, it is undisputed, was dis-tributed at the meeting conducted by Deaton andWalker. It is an II- by 17-inch broadside with a "Riley-Beaird Inc." emblem at the top and entitled "TheStraight Facts! Friday September 14, 1979 .... ASTRIKE COULD COST YOU YOUR JOB!" In the left-handcolumn is contained a copy of an article from the June11, 1978, Mobile Press Register which details a strikeand the utilization of permanent strike replacements in astrike in Minette, Alabama. The article is in ordinarynewspaper type and in the circumstances described byHuffaker it is unlikely that any of it other than possibly afew underlined passages were read by any of the em-ployees to whom it was passed at the meeting. However,the remainder of the page, in large type, contained:AN AFl.-CIO UNION GOT INTO THIS COMPANY INJUNE 1977SIX MONTHS OF BARGAINING FAII.ED TO PRODUCEA CONTRACTTHE UNION PUI.I.ED THE EMPLOYEES OUT ONSTRIKE ON FEBRUARY 3, 1978THE COMPANY REPLACED HI STRIKERS WITHNEW WORKERS AND CONTINUED) TO OPERAE-"LAHOR LAW )DOES NOT REQUIRE (STRIKIERS) TO BEREHIRFD"665 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDSTRIK ERS WI-RE ARRt STEI) ON CRIMINAl.C(HAR3E S FOR STRIKIE VIOI.ENCEUNION FINAI.LY GAVI UP THE STRIKE ON JUNE 30[a little more than 2 weeks following the date ofthis news report]A Pl.lll ION 10 KICK IHIE UNION OU' WS FII l)BY THEi NEW MI'IPOYEIESTlHE UNION ORGANIZERS ANI) UNION PUSItHIRSMAY ['ElII YOU THAT YOU HAVE NOTHIN(; 1 I OS()WITH A UNION .... )ON'T BEI.EVE IT!SEE WHAT HAPPENFI) TO STRIKERS WHO HAVIIOSI tHFIR JOBS FO REPI ACEMINI WORKERS!VOTE "NO" BOIl ERMAKIRSEmployee Thomas Stamper testified that, in a meetingconducted by Adams, Dillard, Walsworth, Bradshaw,and "probably" Deaton, the slide of a deserted plant wasexhibited. Stamper was asked and testified:Q. Was there any discussion about that slide'!A. Mr. Adams said this might very well happenif you get a union out there. He said, you will loseyour job. Said, these people shut down on accountof union activities. Said, it couldn't get their workout on account of the union activity. Said, it couldalso happen at Riley-Beaird's. Not only it couldhappen, it might very well happen, could very wellhappen and, he said, the only thing the union got tooffer a man, is strikes.The General Counsel further contends that, in meet-ings conducted by Adams, Bradshaw, Walsworth,Walker, and Deaton, Respondent impliedly threatenedemployees with loss of unspecified benefits "through itsrepeated allusions through bargaining 'from scratch' and'from blank sheets of paper."' For this assertion, theGeneral Counsel first relies on testimony of employeeswho testified that either a "blank contract" or a blanksheet of paper was used as a prop in speeches or pro-grams they attended.Employee Sanders testified that, in a meeting conduct-ed by Walsworth, Bradshaw, and Moore, either Brad-shaw or Walsworth stated:A. They said that all negotiations started from ablank sheet of paper. That we could lose as well asgain and that the Union didn't have anything tooffer us. That the way negotiations were, that ifthey, the Union wanted to get something, such as adues checkoff clause, for example, and that the onlyway they could get something like that is to tradeaway some benefits we already had such as paidholidays.Employee Crowder testified that at a meeting a fewdays before the election, which was conducted byAdams, Bradshaw, Dillard, and "possibly" Walsworth,Adams said:It's possible we may end up making a dollar and ahalf an hour or less. It wasn't for sure. It was a pos-sibility it could be and, also that if the union didcome it was no guarantee we would keep every-thing we had, because if the Boilermakers come in,everything would start off with a blank sheet ofpaper. And, through negotiations and bargainingand, that he would bargain tough. Mr. Adams madethe statement.Employee Huffaker testified that he attended a meet-ing conducted by Adams about 2 weeks before the elec-tion and that Adams stated at that meeting:...when you bargain with the union, that youwould start off with a blank sheet of paper and, heheld up a blank piece of paper. He said, everythingstarts with a blank piece of paper. He said, he's ne-gotiated thousands of contracts and, they all startedwith a blank sheet of paper and pen. Then, he said,that if you voted the union in, that they wouldn'thave to talk to them.Huffaker further testified that, in a meeting he attendedconducted by Deaton and Walker, "Mr. Walker said thatall agreements with the union would start with a blankpiece of paper, like this book is a blank." Stamper alsomixed references to the blank sheet of paper and theblank contract. He testified that at a meeting he attendedAdams said, referring to a blank "contract," which wasin evidence and had been handed to Stamper as he testi-fied:If you get the union in here, that's just what yougot. You start with a blank piece of paper. Youstart negotiating with a blank piece of paper. That'sall the union got to offer you. He said, when I ne-gotiate, I negotiate hard, I'm a hard negotiator and,I'll negotiate hard.Employee Lynn Arnold testified that, at a meetingwhere the blank contract was passed out either by Brad-shaw or Walsworth, that Bradshaw observed that "whenthe union was started, we could lose everything we hadand we'd just have to work our way up."Finally, the General Counsel presented the testimonyof Arnold that he attended the meeting about a weekprior to the election, which was conducted by Adamswherein:Mr. Adams held up a blank piece of paper andwaived it around. He said, men this is where it allstarts from when you get a union. This blank pieceof paper. Then, he said, that we could stand to lose,stand a cut in pay if the union did come in, if wevoted the union in.2. Respondent's testimony about the speechesAdams testified that he conducted a "kickoff' speechon September 4. He testified that he read from the samescript to a gathering of 350 to 400 first- and third-shiftemployees and to a gathering of about the same numberon the second shift. Adams' script of the meetings consistof 8 pages of about 15 lines each. I summarize or quotethe paragraphs thusly: Paragraph I announces that thespeech is about the Company's position on the "unionissue," it acknowledges that the employees are tired of666 RI.EY-BEAIRD. INC.hearing about it, but states that Respondent will continueto discuss it and give employees "the facts-until anythreat of union trouble is behind us." Paragraph 2 statesthat a union once represented the employees but the em-ployees had voted it out. Paragraphs 3 and 4 state thatafter A. M. F. Corporation acquired Respondent theUnited Auto Workers and the Charging Party began at-tempts to become their representative and "behaved liketwo animals fighting over a piece of meat." Both unionswere rejected in 1966, 1968, 1969, 197(), and 1977. Para-graphs 5 and 6 note that only the Boilermakers Union isattempting to secure recognition. Paragraph 7 states thatthe Boilermakers is not worthy of employees' supportbecause: "They have a sorry record, and between nowand the time of election, we will give you facts of theirmiserable strike record, their history of intimidating theirown members once they have gained control over them,their record of sky-high union dues and other union fees,their poor bargaining record, and their history of sellingemployees down the river." Paragraphs 8 and 9 accusethe Union of stalling the representationl election proce-dures before the Regional Office. Paragraph 10 notesthat the Company became stronger when A. M. Fbought it, and became stronger again when the plant wassold to Riley. It further states that U. S. Filter has nego-tiated with Respondent for purchase of the plant and as-sures the employees that "if that happens, I am satisfiedwe will emerge stronger once again ... so don't letanyone cause you concern about the negotiations be-tween Riley and U. S. Filter." Paragraph 11 states thatRespondent is "dead set against the Hoilermakers uniongetting in here. We don't believe they are worthy ofyou, we don't believe there is any need for a union atRiley-Beaird, and none of us needs the strikes, picketlines, and the high costs of union membership that thisunion could bring to you." Paragraph 13 states: "In 1977a lot of you were concerned over what you could lose ifthe union got in. Many of you expressed concern overcuts in pay and benefits and loss of jobs in strikes bybeing replaced with new workers. l.et me remind you ofa few important facts. If the union should win an elec-tion here, it wins the right to bargain, nothing more."Paragraph 14 stales that if the union wins the electionRespondent will bargain in good faith but "in that bar-gainiig we are free to say no to any demand the unionmakes, and remember that the pay and benefits that youreceive now are subject to the give and take bargaining.Your present pay and your current benefits go right upinto the middle of the bargaining table-they may go up,they may go down, but you have no assurance whatso-ever that you would keep what you have now. TheUnion could trade present economic benefits for whatthey wanted for themselves, like checkoff. Rememberthat if no agreement is reached in bargaining, the onlything the union can do about it is call you out on strikeand strikers can be permanently replaced with newworkers. Thousands and thousands of employees havelost their jobs in strikes. We have never needed that atRiley-Beaird and we don't need it now." Paragraphs 15and 16 solicit employee support and close the meeting.Beginning on September 24, Adams, along with Brad-shaw, Walker, Walsworth, Deaton, and a Mr. GeorgeDillard,7gave a slide presentation to groups of employ-ees. The presentation was given six or eight times togroups of various sizes over a period of 4 days. Thescript to this presentation was received in evidence; how-ever, the accompanying slides were not offered.Acccording to the script, which Adams testified wasstrictly followed, Adams opens the presentation by stat-ing that eniployer is going to inform employees of thestatus of the representation case and at the outset fore-closes any questions from the employees. Adams ac-knowledges that he knows that the employees are tiredof hearing "messages like Bradshaw, Walsworth, \Walkerand Deatoin had been giving you." [This is a reference toslide programs presented by the men narmed and inwhich Adams did not participate.] Adams apologizes forrepetition for many of the things that were said in all theprevious campaigns but "if the Boilermakers get in thisplant and mess things up or trade away some f yourpay and benefits, our consciences will be clear that wehave done our best to tell you what could happen."Adams outlinies the benefits the employees currentlyenjoy and notes that the Union prosvides none of thesethiiigs. In an apparent reference to a conmplaint about de-fective lighting and doors Adams points out tha;t theUnion "does not have any cranes, doors or lights foryou." lie states the only issue is whether "you want toturn your jobs over to the Boilermakers Union and makethem your binding, legal representative." He asks theemployees to look at the Boilermiakers' record and showsslides depicting the official transcript from the represen-tation hearing, including one of the testimony (if UnionRepresentative Al Washilgton. The depicted testimonyby Washington apparently indicated that the Union rep-resented employees of employers "Fabsteel in Texar-kana;" and "ACRA Electric il Chicago." A comparisonof benefits is showvn by the slides a;s Adams, Dillard, andBradshavw spoke. Adams and Dillard note that the Fab-steel contract provides for a checkoff clause which callsfor a deduction of initiation fees as well as union dues.Walsworth's portion of the script recites the exhibitedFabsteel management-rights clause and Adams asks rhe-torically, "Sound like the Boilermakers are going to con-trol the Fabsteel plant'?" Walker, Adams, and D)eatoncompare other benefits showing that Respondent's em-ployees enjoyed more in areas such as shift premiumsand pensions. Deaton details the sickness and accidentprogram which compares favorably to that at Fabsteel.Walsworth shows a slide which favorably compares thehourly wages enjoyed by Respondent's employees tothose at Fabsteel. Adams shows the management-rightsclause at ACRA Electric and comments that: "Thatcompany still runs the plant in Chicago and Fabstcl stillruns its plant in Texarkana." Adams, Bradshaw, and Dil-lard then compare the wages at all three plants reflectingfavorably on Respondent's wage package.The final slide in this presentation shows a wageschedule for the ACRA employees. Bradshaw comments"the top rate I could find was $7.95 per hour for a jour-neyman tool and diemaker." Adams follows up: "Any of7 t)ill ari a, not identified66h7 DECISIONS ()OF NATIONAL LABOR RELATIONS 1OARDyou want to substitute your pay rate for one of these?Washington says these are good rates. Would any of youlike to trade away $1.50 an hour for brighter lights?"Adams testified that he did not read what was printed asthe last paragraph of the presentation. Adams testifiedthat instead:I told the group in the meeting that we could makeit very easy for Mr. Washington and Mr. Slaterfield[another union representative]. That we couldscratch the name Fabsteel and insert Riley-Beaird.But, that we were a larger and bigger companythan Fabsteel and, that we had as good or better ne-gotiators. Therefore, we start with a blank piece ofpaper .... I stated that we, at Riley-Beaird,would negotiate with the Union in good faith.However, you must remember, that in any negotia-tion all benefits are put up in the middle of thetable. They could [go] up or they could go downand, we all start with a blank sheet of paper. I havenegotiated thousands of different types of contractsand they all started with a blank sheet of paper.Adams testified that, as he made this last statement, heheld up a blank sheet of paper.In this presentation there was no mention of strikes orplant closure by Adams or any other speaker.Adams identified various posters and handouts used byRespondent during its campaign.' A handout dated Sep-tember 13 over Adams' signature, addressed "To allRiley-Beaird employees," is entitled "WHAT WILt.. THlBOILERMAKEIRS Do li Wt: SAY 'No'." The documentstates that the Union may give up some of the employ-ees' current benefits or they may try to force agreementby calling employees out on strike. It adds: "The Boiler-makers will have no other choice." The handout states,"The Boilermakers have a sorry strike record. A strikerecord that has caused employees just like you all overthe country to lose their paychecks, their benefits, andoften times their jobs." The document further notes that"strikers don't get paid ..strikers don't get unemploy-ment money ...." It repeats, "Strikers can lose theirjobs-the Company would have the right to replace eco-nomic strikers with new workers, and the new workerswould get to keep their jobs as long as they wanted-even forever!" Following that the document states, "Askthe Boilermakers' organizers HOW they plan to fulfill allof their promises if we in good faith say 'NO' at the bar-gaining table."I There were other handouts and posters utilized by Respondent andthese were subpenaed by the General Counsel. Respondenlt filed a peti-lion to revoke said suhpena and said petition was denied by Chief Admin-istrative Law Judge Arthur Leff before the hearing. There was no appealof this ruling and there was no request for a continuance for a purpose ofprocessing an interlocutory appeal of the order. Respondent refused tocomply with the subpena stating that all documenls other than thosewhich it had produced were irrelevant. This, of course. was not a deter-mination to be made by Respondent. It was to be made, and was made.by the Board Counsel's conduct is reprehensible and conitumacious TheGeneral Counsel asks that I draw adverse irferences from Respondent'sfailure to comply with the subpena. however, the G(eneral Counsel pointsto no inference which can he drawn from the failure to produce the doc-uments other than to say that had they been produced they would nothave been favorable to Respondent. This inference is certainly warranted,but it aids little in the determination of the issues herein.Adams identified a September 20 "bulletin" handedout to employees which states, in question and answerform: "The Boilermakers are not going to give you any-thing. They are here to take from you not give ....Under federal law, if the Boilermakers win an election,the Company would be required to sit down and bargainin good faith with them. But bargaining is a two-waystreet. You might end up gaining-but you could alsoend up losing some of your present benefits. A third pos-sibility is that negotiations could drag on and on, duringwhich time there would be no unilateral changes in yourpresent pay in benefits. A fourth possibility is that Boiler-makers could call a strike to force the Company to agreeto their demands."Adams identified a poster dated September 10 entitled,"What Would a Boilermaker Victory in the ElectionMean?" The poster states that wages and benefits wouldnot automatically go up and that if the Union won theelection all that would happen would be that "we wouldsit down with the Union and bargain with them overyour pay, benefits, and working conditions .... Wewould bargain in good faith .... In such bargaining nolaw says that employees must get more in bargaining. Infact, no law says that employees must keep what they al-ready have in bargaining. Bargaining can be tough ...cold ...and hard. The Union would have the right tomake demands on us-but, we would have an equal rightto say no to any union demand that we did not feel wasin the best interest of all our employees, the company,and our customers." All wording of this poster was cap-italized.Adams further identified a poster dated September IIentitled: "If We Said 'No', What Could the Union DoAbout It'" In capitals, the poster repeats Respondent's"right to say 'no' to any Boilermaker demand in bargain-ing," and if it did so, "the only thing the Boilermakerscould do to try to make us give in would be to callyou-the employees-out on strike!" It concludes: "TheBoilermakers' strike record is not good-lost paychecks,lost benefits, and oftentimes lost jobs-so, give it a lot ofthought before you give the Boilermakers the right tocall you out on strike. Think about it!"Presentation by Bradshaw, Walker, Deaton,Walsworth, and MooreA slide presentation was given to all the productionand maintenance employees by Respondent's utilizingteams of supervisors who, according to their testimony,read scripts which were keyed to or quoted the slides asthey were shown. Bradshaw and Walsworth were oneteam and the other was Deaton and Walker. (On one oc-casion Moore substituted for Walker.) The scripts for thepresentations are marked "By Speaker Number I" and"By Speaker Number 2." On the respective teams, Brad-shaw and Deaton were speakers number I and Wals-worth and Walker (or Moore) were speaker number 2.The speeches were given up to 10 times by each team togroups of from 15 to 50 employees each time. Thespeeches were given during the week of September 2,beginning after the employees returned from the LaborDay holiday.66X RILEY-BEAIRD, INC.A summary of the program is as follows:Speaker number I opens program by referring toAdams' speech given previously that week and thatAdams said that Respondent would be giving them moreinformation. He invites questions during the program andinvites the employees to relax. He apologizes for repet-itiveness in what was told the employees during the pre-vious campaigns. He says some have asked why therehas to be an election at all and he replies that the Unionwas able to secure 30 percent of the employees' signa-tures on authorization cards and it got some of the signa-tures by making promises which the Union has no re-sponsibility for fulfilling.Speaker number 2 says that if the Union should win theelection it would not mean that benefits would automati-cally go up but only that Respondent would sit downwith the Union and bargain over pay, benefits, andworking conditions. The Union is perfectly free to makedemands in an attempt to live up to their promises butthe law is clear that "we would have the absolute legalright to say 'no' to any union demand we did not feelwas in the best interest of all our employees, our compa-ny, and our customers." He says they would bargaingood faith, "but good faith bargaining would not requireus to give in to any particular union demand." Bargain-ing "can be tough and hard"; Respondent would havethe right to reject union proposals and make counterpro-posals of its own; and "no one knows what bargaining acompany and a union can lead to ...."Speaker number I states that not only is there no guar-antee the benefits would be better, "but there would alsobe no guarantee that your pay and benefits would staythe same. Not only is there no guarantee they would goup, but there is always the danger that they could godown. ...there is always the possibility that you couldlose some of the benefits you already have, or that youcould receive a pay reduction or pay cut in bargain-ing.... Here's an example of what we are talkingabout." The script at that point directs speaker number Ito "show material with copy of NLRB case entitled,'Empire Terminal Warehouse."' The speaker outlines thecase stating that not only did the company not agree to ademand to pay increase but proposed a pay cut and, afterthe company and the union "bargained and bargainedand bargained" and could not come to an agreement, thecompany cut the pay of the employees by 40 cents anhour. The union "went running to the Labor Board" butthe Board "said that the company's actions were permis-sible because the company had bargained in good faithand the law does not require the company to go alongwith the union's demands." The speaker then states:Don't get us wrong. We don't plan to cut your payor reduce your benefits. That's the farthest thingsfrom our mind. However, if you turn the right tobargain concerning your pay, benefits, and workingconditions over to the Boilermakers Union, youcould end up receiving a pay cut or losing some ofyour benefits. You should know from our actions ingranting you substantial pay increases and benefitimprovements over the past few years that we arenot in the business of reducing your pay or benefits.However, no one knows what could come out ofbargaining between the Boilermakers Union andMr. Adams.The speaker proposes an illustration of how benefitscould be cut; he states that the Union would certainlywant a checkoff clause when there are 900 employees tocollect dues from and "we would probably ask for a con-cession from the Union before we would agree." As anillustration of what kind of concession the Union mighthave to give up speaker number I states, "It could verywell happen that the Boilermakers Union would give upan extra week of vacation or an extra holiday for you orone of your present holidays in order to get the duescheckoff clause for themselves."Speaker number 2 repeats that the Company would notbe required to give in to any particular union demand inbargaining and has the absolute right to say no to anyunion demands and, as directed by the script, throws a"contract" with blank pages onto the middle of the tablebefore him, and says:As you can see, all of the pages in the contract areblank. Your present pay and benefits would not bein the contract until we agree to it, and your pay inbenefits would not automatically go up from there.Not one word, not one sentence, and not one para-graph would go into the contract before we agreeto it. You might end up with more after bargaining,but I believe you now see that you could end upwith less.Speaker number I states that Respondent does notknow what would happen if it said no to the Union's de-mands, "but the only thing the Union could do to try toforce us to give in to their demands would be to call youout on strike ..Strikes are no picnics, and youshould know the legal facts about union strikes beforeyou give the Boilermakers the power to call you out onone." The speaker recites that strikers do not get paid bythe company, "and the company has the right to cut outtheir benefits." The speaker recites that strike benefits areonly a small percentage of a weekly wage and that em-ployees do tnot collect unemployment in Louisiana whenthey are on strike.Speaker number 2 states that loss of pay "is not theworst thing that could happen to you in a union strike. Ifthe Boilermakers Union were to call you out on strike totry to force us to give into one of their economic de-mands-such as a demand for a pay increase-we wouldhave the absolute right to hire new workers to take yourplace. Employees all over the country-just like you-have lost their jobs to replacement workers in union eco-nomic strikes. And the new workers get to keep the jobjust as long as they want to-even after the strike isover. No law would require the company to fire the re-placements and rehire the strikers." The employees arethen shown newspaper clippings regarding a strike inEufaula, Alabama, at a plant unrelated to any of Re-spondent's operations. The strike began as an economicstrike and "finally ended" after a year, "but not beforethey suffered a lot of misery and hardships, and not669 DECISIONS OF NATIONAL LABOR REI.ATI)NS 1()ARDbefore 200 strikers lost their jobs." Speaker number 2 re-cites that Respondent "would hate to see the same thinghappen here" and the employees can prevent it byvoting no in the election and that "when the union isbeaten, you will not have to worry about losing your jobin a union strike."Speaker number I acknowledges that some may besaying that it was a different company at Eufaula, Ala-bama; "[N]ow we would like to talk to you about whathas happened to other employees in your company-theRiley Company-that have made the mistakes of gettinginvolved with unions. We want you to see what has hap-pened to other Riley employees in the country withunions, because this will be the best way for you todecide if the Boilermakers Union would be good or badhere at Riley-Beaird. We have prepared slides so every-one follow along as we go."At this point the slide presentation begins.The script calls for slide number I of which half is apicture of Respondent's Shreveport plant, with full park-ing lot, and under it, in red, is the caption: "The Historyof Riley-Beaird in Shreveport, La. with no Unions."'Speaker number 2 states: "Let's first take look at the his-tory of the Riley-Beaird company here in Shreveport.Do any of you know why Riley Company took over thiscompany in the first place'!? Actually our history began inCornwell Heights, Pennsylvania. The script calls for slidenumber 2 which, in the middle, shows two weldersbusily performing the same type of work. One workerhas written beside his depicted body "Riley-Beaird" andthe other has "Riley-Stoker." The upper third of theimage reads, in red, "The story begins with why theRiley company bought our plant in the first place."Under the two depicted welders is stated, in black:"Originally, the type of work we do was done by theRiley-Stoker plant in Cornwell Heights, Pa."Then the script calls for slide number 3 which has apicture of the Cornwell Heights, Pennsylvania, plantwhich is in aarent full operation with a substantiallyfull parking lot. Above the picture, in red, "The Corn-well Heights facility was much like ours." Under thispicture of the Cornwell Heights plant is stated, in black,"There was one major difference-it had a union."Speaker number 2 points out that the Cornwell Heightsplant "employed approximately the same number ofpeople and did heavy fabrication work just like we do."Speaker number repeats the words of slide 3 andstates that the difference between Respondent and theCornwell Heights plant was that Cornwell Heights planthad a union. The script then calls for slide number 4. Inthe middle of picture is a cartoon-type depiction of aworker with a hardhat. The worker has a gloomy ex-pression on his face as he holds four picket signs each ofwhich states, "On Strike." Slide 4, at the top, states inred: "And, unfortunately for everyone, there was strikeafter strike." Below the depicted worker, in black, theslide reads: "On March 17, 1972, yet another strikebegan which lasted until August 4, 1972 when thisdeadly announcement was made." As slide number 4 is9 Allhough not done in this narratise, most wording onI the slides iscapitalized. All printing is propolrtionately large aind easily readableshown, speaker number I reads it except that he changesthe last quoted sentence to state "when an important an-nouncement was made by the company."The script then calls for slide number 5 which containsseveral items. At the top, in capital letters, in red, theslide states: "The plant was closing!" Below that captionis a copy of Buck's County, Pennsylvania, newspaper ar-ticle entitled, "Riley-Stoker to close, 800 workers affect-ed." The article recites a brief history of the strike andstates, "Richard J. Flinn, president of the State RoadSubsidiary, said only that the closing is for business andeconomic reasons." Adjacent to the newspaper article isa picture of five men sitting on milk cartons, doing noth-ing. Below the picture is stated, "pickets sit outside plant..what do they do now?" From the difference in fontit appears that the rhetorical question, "what do they donow?" is that of Respondent's slide and not of the news-paper article. Below the picture the slide states in redand black, "As the newspaper article said: 'The plant hadits last strike.' 21 weeks with no pay and no benefits, andthey all lost their jobs." Finally at the bottom of the slidein large print, in red, is stated, "The plant was closing.Over 800 jobs lost!" As slide number 5 is being shownthe employees, Speaker number I reads some of thewords of the slide and adds others. He states that "[i]n itsannouncement, the company said that it was closing forbusiness and economic reasons.' In short, simple terms,that means the plant was unable to make a profit andwas forced to close its doors. I don't know if this strikewas the sole cause of the company's not making a profit,hut I do know that it didn't help. This is what the plantlooks like today."At this point the presentation calls for slide number 6,which shows a plant from an angle from which there canbe seen no cars or personnel and there ar.e several rocksand weeds to show an appearance of abandonment. Theslide reads in large print, in red, "This is the plant today...empty!! ...no pay ...no benefits ...no jobs."Speaker I adds: "Over 800 people used to work in thatplant and support their families with their job [sic]. Now,there is nothing more than torn up concrete and weedsand an empty building. This picture does prove one im-portant fact-you can't buy job security with a unioncontract, and you certainly can't strike for job security."The script then calls for slide number 7 in the middleof which is depicted a set of double doors, apparently ofa conference room. Across the doors, as a bar, is a rec-tangular object upon which is written, "In Conference."On the doorknob of one of the two double doors is a"Do Not Disturb" sign. Above the depicted doors isstated, in black, "Shortly after the plant closed, negotia-tions started to buy our plant. Riley took over this facili-ty on January 1, 1973." After the word "negotiations" isan asterisk and below the depicted double doors, in red,is stated, "*P.S. These negotiations, like all negotiations,started with a blank piece of paper." Speaker number 2then states that "[a]fter the Cornwell Heights plantclosed, the Riley company began looking around thecountry for another operation they could buy to contin-ue the type of work that used to be done at CornwellHeights. That's when they found us."670 RIF.Y-BEAIRD. INC.Speaker Number I then states: "At about the same timethat Riley Company bought this plant, they also boughta plant in Sapulpa, Oklahoma." The script calls for lidenumber 8 which at the top, in red, states "The employeesof Riley-Southwest in Sapulpa, Okla. have a union."Below this is a reproduction of a column from The TulsaTribune which is headlined "Near Daily Violence Punc-tuates Bitter Strike At Sapulpa Plant." The article be-neath this headline states: "Violence appears to be almosta daily occurrence at a strike-troubled plant here. Shoot-ings, beatings, tire-slashings, driveways strewn with nailsand workers being followed are only a sample of reportsthat have flooded law enforcement officers." Adjacent tothe newspaper article is stated, in red: "In 1975 theywent through one of the most violent strikes in Oklaho-ma history!" Printed beneath the newspaper article, inred and black is stated: "Violence almost a daily occur-rence in Riley-Southwest ...shootings, beatings, tire-slashing, driveway strewn with nails ...etc., etc., etc."As he shows slide number 8, Speaker number I states,"Here again, there was one big difference between Sa-pulpa and us. The Sapulpa plant had a union when theRiley Company bought it. In 1975, the first time theRiley Company was doing the negotiations with theUnion, one of the most violent strikes in Oklahoma histo-ry occurred. As this newspaper article headlines say,there was almost daily violence at the Sapulpa plant.There were shootings, beatings, tire-slashings, and almosteverything else you could think of. "At this point, thescript calls for slide number 9 which is captioned, in red,"The strike went on and on with more and more vio-lence." Beneath this caption are headlines and some ofthe stories in five newspaper articles entitled: "SapulpaPlant Employee Shot From Ambush"; "Injunction Hear-ing Set Next Week"; "Bomb Threat Empties Plant";"Fourteen Arrested at Sapulpa"; "Fuss Near Strike-Bound Plant Brings Deputies." As this is shown thespeaker states: "The strike went on and on and on, andthe violence got worse. One non-striking employee waseven shot from the ambush; there were bomb threats;and fourteen strikers were arrested. The company filedfor an injunction to stop this violence, and a permanentinjunction was granted." The script then calls for slidenumber 10, which is captioned in red. Finally, after 15long weeks it was over. Beneath that caption is a news-paper article entitled, "Contract Approved, Riley StrikeEnds." The article gave some details of settlement of thestrike. Portions of the article are underlined. Beneath thearticle, in larger print, is stated, "Strike lasted 15 weeks."A line is drawn from a portion of the article which werereceiving a 24-percent pay increase over 3 years. Theline leads to a printed note saying, "Twenty-four-percentpay increase over three years. .... This is 7 percent lessthan you have received over the last three years with nostrike and no union." Then Speaker number 1, aftershowing slide number 10, states: "Finally it was over.After 15 long weeks, the strike ended. However, the em-ployees at Sapulpa have never recovered from the ef-fects of the violence that occurred there in 1975. Wehear all kinds of union talk that you shouldn't worryabout strikes because it's not going to happen here. I'msure that the employees at the Riley plant in Sapulpa be-lieved it couldn't happen there either. They learned thehard way that you can lose on a union strike-and theylost plenty."Slide 10(a), which was apparently shown along withslide 1() although the script does not mention it. is cap-tioned, in red, "Don't fall for any union talk that thesame thing can't happen to you." Beneath that, in black,is printed. "The Riley-Southwest employees probably be-lieved it couldn't happen to them either." Beneath that isa reproduction of a photograph of three strikers wearingpicket signs that state, "On strike ...Shopmen's Local620 ...AFL-CIO." Beneath that in large capital redletters is stated: "They Were Wrong."The script then calls for slide number II which is cap-tioned, in red, "The employees of the Riley-Stokerfoundry in Detroit, Michigan also had a union." Belowthat is stated, in black, "they' paid their dues and otherfees to the Union for years. They thought it would givethem better job security." Following that in large redcapital letters is, "They were wrong, too! "Beneath thatis: "On June 30, 1971. the following press release wasissued." The press release, dated June 30, 1971, recitesthat the plant was closing because "an antiquated plant,shrinking foundry workload and high labor turnoverwere cited as the factors leading to the decision ....Employment in the century-old Detroit facility numberapproximately 200." The press release was signed by R.J. Flinn."' Beneath the press release is stated in black:"Two-hundred employees learned you can't buy job se-curity with union dues." The script calls for speakernumber 2 to read essentially all of that which is stated onslide number 11; additionally, the speaker says: "Those200 employees learned that you can't buy job securitywith union dues when their plant closed down." Therewas no mention of a strike in slide number II or in thescript which accompanies it.The script then calls for slide number 12 which is cap-tioned, in red: "The employees of Cashco, Inc. [a RileyCompany], in Decatur, Illinois also had a union." Be-neath this caption on the left-hand side of the image de-picted is a newspaper article entitled, "Strike-AffectedCashco Plant to Leave City." The article begins: "TheStrike-Affected Cashco, Inc., at 540 N. 18th St., has an-nounced plans to terminate its Decatur operations as aresult of 'business and economic determinations.' Cashco,Inc., a subsidiary of the Riley company of Chicago, em-ploys 110 persons." Adjacent to this announcementwhich goes on to detail the course of the strike is print-ed: "On August 6, 1975 they went on strike. On Septem-ber 26, 1975, the following announcement was made:"The Plant was closing for 'business and economic rea-sons."' At the bottom of the slide in large print is stated:"110 employees affected." The script calls for speakernumber I to repeat essentially the words on the slideexcept that the speaker adds: "The Union called themout on strike to try and force the company to give in toits demands." The script then calls for slide number 13,which is captioned in red: "This Cashco employeesummed it up best of all." Below that is a newspaper ar-' Flinn was named in slide numhbr 5 as president of Rlley-Stoker671 DECISIONS OF NATIONAL LABOR RELATIONS BO()ARDtide entitled, "Employees Surprised by Closing." It ismostly an interview with an employee who had beenemployed by Cashco for 22 years and had lost his jobwhen the plant closed. The printed portion next to thearticle repeated several of the sentences therein whichdetail the plight of that employee who was facing theproblem of supporting his family on his wife's wageswhich "isn't that much."Speaker number I also repeats some of the sentencescontained in the article shown in slide 13.Speaker number 2 concludes the program:The last thing on earth we want to see what hap-pened here is what happened to Cashco, Inc., or atRiley-Stoker in Cornwell, or at Riley-Southwest Sa-pulpa, Oklahoma, or at the foundry in Detroit,Michigan. But-it could happen! These are not fairytales-they are actual stories of what has happenedto other employees who put their faith in unions.We don't want to see the same thing happen at thisplant-and we don't want to see the same thinghappen to you. However, the only way you canguarantee the same thing won't happen here is tomake sure that the Riley-Beaird plant remains non-union and the Boilermakers are defeated in the elec-tion. The Boilermakers will never have the chanceto start problems like these you have seen today (to-night) if you keep them out of our plant.Speaker number 2 then invites questions and closes themeeting.3. Credibility resolutions on these speechesIn arguing that his witnesses should be credited con-cerning all speeches, the General Counsel emphasizesheavily the Board recognition that employees who tes-tify adversely to those who employ them at the time doso knowing that their terms and conditions of employ-ment can be subtly or dramatically affected as a result.Georgia Rug Mill, 131 NLRB 1304 (1961). Fully appreci-ating this factor, I must weigh in the balance the testimo-ny of all Respondent's witnesses who testify that theyfollowed the scripts assiduously. There were question-and-answer periods at the close of the slide presentationconducted by Walsworth, Deaton, Dillard, and Brad-shaw (and, on one occasion, Moore), but none of the tes-timony upon which the General Counsel relies is said tohave occurred during such a question-and-answer period.The only other exception is the closing statement ofAdams in his second speech where he referred to theblank sheet of paper. There is substantially no differencein the accounts of the employees and of Adams but, tothe extent there is any difference at all, I find Adamscredible in his testimony of his closing remarks of thatspeech.I believe that the employees were attempting to dotheir best to testify truthfully. However, to the extent itdiffers from the scripts, I believe that this testimony con-sists of good-faith expressions of impressions, but notwhat was actually said. The extreme example of this isthe testimony of Hall who testified that not only had heseen papers or slides of newspaper articles, which de-scribed violence (which was the content of slide number8 in the presentations by Bradshaw, Deaton, Walsworth,and Walker), he also described pictures of the violence.Hall was obviously describing mental images evoked bythe presentation because no other employees testified asto seeing such pictures. I cannot credit the testimony ofjust one employee out of 900 that such photographswere shown. Furthermore, blatant threats such as thosedescribed by Huffaker (that Adams stated that Respond-ent "would not have to talk to them" even if the Unionwere elected), Sanders (that Walsworth and Bradshawstated that "the plant would be closed down"), and Hall(that breakdown of negotiations, strikes, and violencewere inevitable) would clearly constitute blatant viola-tions of Section 8(a)(1), and not "implied" threats as theGeneral Counsel alleges. Presumably if the employeeshad testified to such threats to the agents investigatingthis complaint, the complaint would not have allegedthat the threats were implied.Finally, I found credible the supervisors' testimonythat they simply followed the scripts and, because of thebetter reliability, I rely on the scripts themselves as towhat was said in the meetings described above.4. Conclusions regarding the speechesIt is true that Respondent did not, in the very words,state that the plant would definitely be closed if theUnion were selected. But its dogged theme, especially inthe team presentations, was that plant closure was aviable alternative exercised as easily as moving its busi-ness from Cornwell Heights, Pennsylvania, to Shreve-port, Louisiana. This message of the slide presentationwas so pointed that even one of the presenters displayedtotal misapprehension of any other conclusion whichcould have been drawn; Deaton was asked on direct ex-amination and testified:Q. Mr. Deaton, there is testimony on the recordthat either you or Mr. Moore exhibited a slideshowed a plant closed down, because it had aUnion. Did you exhibit any such slide?A. Yes, the slide that was in this particular pres-entation.In so testifying, Deaton was, at that moment, referring toslides 5 and 6 which recited the "deadly announcement"that the Cornwell Heights plant was closed because of"business and economic reason" and the narrators of theslide program explained that "business and economic rea-sons" meant, at least in part, the results of a strike. Im-mediately following those slides was a slide stating,"Shortly after the plant closed, negotiations started tobuy our plant. Riley took over this facility on January 1,1973." Thus, while the draconian results of a strike andits aftermath were dramatically displayed as the virtuallycertain destiny for the employees if they selected theUnion, Respondent shows that for it the problem pre-sented is nothing more than finding another suitable siteto continue operations.Thus, the scenario was complete: Respondent would"bargain in good faith" but, time and time again, it wasemphasized that this term means Respondent had a duty672 RII.EY-BEAIRD, INC.to agree to nothing. If it did agree to any meaningfulconcession in any area, it would want something prob-ably too dear in return. Therefore, disagreement at thebargaining table was inevitable. (And during any suchperiod of disagreement, there would be "no unilateralchanges" which statement, as constructed on Respond-ent's September 20 bulletin, an employee could compre-hend only as no beneficial changes at all.) The only waythe Union had to attempt to resolve the disagreement, itwas stated time and time again, would be to call a strike.Any strike would constitute "business and economic rea-sons" for plant removal, which is precisely what Re-spondent did when it closed down its Cornwell Heightsplant and bought the Shreveport operation which nowprovides the employees' jobs.In summary, the pervasive theme of Respondent'scampaign was the inevitability of bargaining table dis-agreement, resultant strike, and the ready alternative ofplant closure and removal. Through the speeches, slidepresentations, and posters, this unrelenting message pre-sented by Adams and all other supervisors named neces-sarily constituted, I find, an implied threat to the em-ployees that selection of the Union as their collective-bargaining representative would result in closure of theplant in violation of Section 8(a)(l) of the Act as allegedin the complaint.I further find and conclude that the speeches, slides,and posters conveyed an implied threat to reduce bene-fits of the employees if they selected the Union as theircollective-bargaining representative. While I fully appre-ciate that various of the phrases used by the speakerswere almost precisely those found nonviolative in thecases cited by Respondent, there is a fundamental dis-tinction. In none of those cases did Respondent couplethe recitation of its "right to say no," or demand reduc-tions in benefits, with an implied threat to remove itsplant when the inevitable disagreement and strikeensued. As such, the right to demand reduction of bene-fits is presented as a tactic to insure disagreement whichwill ultimately result in Respondent's ridding itself of theUnion, either through a decertification election amongreplacement workers who would be hired during the in-evitable strike, or by plant removal. As such, the threatto insist upon reductions is more than a recitation of aright, it is a threat to use reductions as an instrumentalityto rid itself of the Union, and it constitutes an impliedthreat within the meaning of Section 8(a)(1) of the Act.CONCI.USIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By the interrogations of employees Hall and Stamp-er, by Supervisors Britain and Green, respectively, Re-spondent violated Section 8(a)(l) of the Act.4. Respondent, by its agents, Adams, Deaton, Wals-worth, Bradshaw, Walker, and Moore, impliedly threat-ened employees with plant closure if they selected theUnion as their collective-bargaining representative, inviolation of Section 8(a)(1) of the Act.5. Respondent, by its agents, Adams, Deaton, Wals-worth, Bradshaw, Walker, and Moore, impliedly threat-ened employees with the loss of unspecified benefits ifthey selected the Union as their collective-bargainingrepresentative, in violation of Section 8(a)(l) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.7. Respondent has not violated the Act in any respectsother than those specifically found.THF RF ML:DYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respond-ent be ordered to cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act, including posting of appropriate noticesat its Shreveport, Louisiana, plant.I shall also recommend that petitioner's objectionbased upon the implied threats to close the plant and im-plied threats to reduce benefits be sustained and that theelection held on October 4 be set aside and a new elec-tion held. I Even were I not to find that the impliedthreats of plant closure and loss of benefits constituted8(a)(I) violations and specific objectionable conduct af-fecting the results of the election, I would find that Re-spondent's campaign, including specifically the "deadlyannouncement" of plant closure and the resultant loss ofjobs, created a coercive atmosphere sufficient to set asidethe election. Turner Shoe Company, Inc. and Carmer Ath-lelic Industries. Inc., 249 NLRB 144 (1980).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER12The Respondent, Riley-Beaird, Inc., Shreveport, Lou-isiana, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees about their union member-ship, sympathies, or desires.(b) Threatening employees with plant closure if theyselected the Union as their collective-bargaining repre-sentative.(c) Threatening employees with reductions of benefitsif they selected the Union as their collective-bargainingrepresentative.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.I The isolated iterrogations by Britain and Green, although violatliveof Sec 8(a)(1), would not lend to affect the results of the election. there-fore the objection based thereupon should be dismissed2 In the event no exceptions are filed as provided by .c 102 46 ofIhe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended Order herein shall, as providedby Sec 102.48 of the Rules and Regulations, be adopted by the Boardand become its findings, conclusions. and Order, and all objections there-to shall he deemed waived foTr all purposes673 !)ECISIONS OF NATIONAL LABOR RELATIONS BO()ARD2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its Shreveport, Louisiana, plant copies ofthe attached notice marked "Appendix."'' Copies of saidnotice, on forms provided by the Regional Director forRegion 15, after being duly signed by its authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyI 1 the e'elll lal Ithis ()rder is enforced hby a Judgment of a UntiedStales ('ouurt of Appeals, the vwords in he notice reading 'ostled byOrder of the National lIabor Relations Hloard" shall read "Posted Pursu-ant to a udgmlent of the United Stiltes Court of Appeals Enforcing an)rder of the Nati onal Labor Relations Hoard."posted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT' IS URTtlIR RI COMMINI)II) that the objectionableconduct which occurred in the critical period as set forthin the Regional Director's Report on Objections andOrder Directing Hearing on objections, and his orderconsolidating the cases and notice of hearing, be sus-tained and that the results of the October 4, 1979, elec-tion be set aside and a new election directed.IT IS FUR'IHIER RCOMMIENDEDI that the complaint andobjections be dismissed in all other respects.674